Citation Nr: 1619823	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  15-29 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 30 percent for generalized anxiety disorder, with accompanying phobic disorder and obsessive compulsive disorder prior to April 22, 2015.

2.  Entitlement to a rating in excess of 70 percent for generalized anxiety disorder, with accompanying phobic disorder and obsessive compulsive disorder on and after April 22, 2015.

3.  Entitlement to a total disability rating based on individual employability (TDIU) by reason of service-connected disabilities prior to April 22, 2015.



REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney at Law



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran had active military service from February 7, 1945 to May 18, 1945.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions, by the St. Petersburg, Florida, Regional Office (RO).  By a rating action in June 2015, the RO denied the Veteran's claim of entitlement to a TDIU.  Subsequently, in July 2015, the RO granted service connection for anxiety disorder, also called psychoneurosis, anxiety state with considerable social and industrial incapacity, and assigned a 30 percent disability rating, effective June 9, 1950.  He perfected a timely appeal to those decisions.  

In November 2015, the Board remanded the case to the RO for further evidentiary development.  By a rating action in February 2016, the RO increased the evaluation for the Veteran's generalized anxiety disorder, with accompanying phobic disorder and obsessive compulsive disorder, from 30 percent to 70 percent, effective April 22, 2015; that rating action also granted entitlement to a TDIU, effective April 22, 2015.  A supplemental statement of the case (SSOC) was issued in February 2016.  

This appeal was processed using the Veterans Benefits Management System (VBMS) for paperless claims.  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).  



FINDINGS OF FACT

1.  Prior to June 30, 1990, the Veteran's generalized anxiety disorder more nearly approximated considerable impairment of the ability to establish and maintain effective relationships with people and reduced reliability, flexibility and efficiency resulting in considerable industrial impairment, as well as occupational and social impairment with reduced reliability and productivity.  

2.  Resolving reasonable doubt in favor of the Veteran, from June 30, 1990, he has demonstrably been unable to obtain or retain employment due to the service-connected generalized anxiety disorder.  

3.  The Veteran's generalized anxiety disorder, alone, did not preclude him from securing and maintaining substantially gainful employment prior to June 30, 1990.  

4.  As the Veteran is service connected for generalized anxiety disorder with a 100 percent schedular rating from June 30, 1990, and has no other service-connected disabilities, the issue of entitlement to a TDIU from June 30, 1990 is moot.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 50 percent, but no higher, for generalized anxiety disorder, with accompanying phobic disorder and obsessive compulsive disorder, have been met for the period prior to June 30, 1990.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4 § 4.132, Diagnostic Codes (DCs) 9400 (in effect prior to 1996); 38 C.F.R. §§ 3.400, 4.130, DC 9400 (2015).  

2.  From June 30, 1990, the criteria for a rating of 100 percent for generalized anxiety disorder, with accompanying phobic disorder and obsessive compulsive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.132, Diagnostic Code (DC) 9400 (prior to November 7, 1996); 38 C.F.R. § 4.130, DC 9400 prior to and from November 7, 1996).  

3.  Prior to June 30, 1990, the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2015).  

4.  The question of whether the Veteran is entitled to a TDIU from June 30, 1990 to April 22, 2015 is now moot, warranting dismissal of the appeal as to a TDIU from June 30, 1990 to April 22, 2015.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 4.14, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).   

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in January 2011 and April 2011 from the RO to the Veteran, which were issued prior to the RO decision in July 2015.  Additional letters were issued in November 2015, December 2015, and February 2016.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the rating issues addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The Veteran filed an original claim for service connection for a psychiatric disorder (VA Form 21-526) in May 1945.  By a rating action in May 1945, the RO granted service connection for psychoneurosis, anxiety state with considerable social and industrial incapacity; a 30 percent disability rating was assigned, effective May 19, 1945.  The Veteran was notified of the decision by letter dated May 23, 1945.  That rating was reconsidered and confirmed by a rating decision of April 23, 1947.  

On September 29, 1947, the RO issued a rating decision severing the Veteran's service connected nervous condition.  The RO assigned an effective date for the severance of October 1, 1947.  The Veteran filed a request for reconsideration of that decision on October 13, 1947.  The RO took the request for reconsideration as claim to reconsider based on new and material evidence.  On November 3, 1947, the request was denied based on the RO's determination that the veteran had not produced new and material evidence.  In 1948, the Veteran submitted additional evidence supporting service connection for his mental condition.  Again the RO considered this information as a request to reopen and denied the claim based on the failure of the Veteran to produce new and material evidence in October 1948 and January 1949.  In April 1949, the Veteran withdrew his appeal of the claim.  

In June 1950, the Veteran submitted additional evidence and a request to reopen his claim.  Among the evidence submitted was a medical statement from Dr. J. R. Aker, dated in June 1950, indicating that he was the Veteran's family physician before he entered military service and he did not have any nervous disability of any type before service.  Dr. Aker noted that the Veteran's induction examination made no mention of any nervous disability.  In another statement, dated in August 1950, Dr. Aker stated that the Veteran was disabled when he was discharged and has remained disabled because of his nervous condition.  

Also submitted in support of the claim were lay statements from family members and friends, dated in July 1950, all attesting to the fact that they have known the Veteran ever since he was a small child and they never knew him to have been bothered by fits, fainting spells, or any type of nervous disorder before he entered military service.  

Received in January 2011 was an application for service connection for mental health disorder (VA Form 21-526).  In conjunction with his claim, the Veteran was afforded a VA examination in September 2011.  At that time, he reported taking Xanax intermittently over the years as prescribed by his private sector primary care provider the last use being seven or eight years ago.  The Veteran indicated that he was not currently receiving any mental health services.  He denied any psychiatric hospitalizations since his discharge from service.  It was noted that the Veteran remained married to his wife of 61 years.  They have one daughter and two grandchildren, with whom they are close.  In 1960, he went to work for the Orange County School Board as Director of Purchasing.  He retired from the School Board in 1990, after 30 years.   The VA examiner observed that, post-service letters from several private medical providers as well as family and friends indicated that symptoms of anxiety did not exist prior to service.  The examiner noted that the STRs contain a final summary of psychiatric admission to Darnall General Hospital on April 7, 1945, which indicated that Veteran reported having had 'epileptic fits" when he was eight or 10 years old, that be described as "fainting spells."  The examiner noted that the Veteran stated that he quickly found out that he couldn't keep up.  He was sent home on emergency furlough due to his mother's acute illness that the veteran was quoted at the time as saying, "probably as a result of my away."  

On mental status examination, the examiner noted that the Veteran's psychiatric disorder was manifested by anxiety and chronic sleep impairment.  The examiner also reported that the Veteran experienced excessive worry and rumination, as well as sleep impairment.  The examiner noted that psychosocial and environmental problems included advanced age and social isolation.  The pertinent diagnosis was anxiety disorder, NOS; he was assigned a global assessment of functioning score of 55.  The examiner stated that, based on a clinical interview of the Veteran and a review of available records it is the opinion of this examiner that he currently meets criteria for Anxiety Disorder Not Otherwise Specified.  The examiner stated that, despite an ongoing complaint of anxiety symptoms he has not had any treatment for said anxiety for several years.  Based on the hospital report that detailed the Veteran's pre service anxiety by his own report as well as his complaints of ongoing anxiety for the years since his discharge it is the opinion of this examiner that the Veteran s Anxiety Disorder was not increased by military service but has followed the natural progression of the disease.   

By a rating action in September 2011, the RO denied the claim of service connection for psychoneurosis, anxiety state with considerable social and industrial incapacity.  

Received in January 2012 was a medical statement from Dr. Adly Thebaud, dated in January 2012, indicating that the Veteran claims that he has a condition directly related to stress he suffered while he was in basic training in the Army in 1945.  Dr. Thebaud stated that he reviewed the records and examined the Veteran.  He stated that the Veteran currently suffers from chronic anxiety disorder, which was most likely caused by or a result of his military service.  Dr. Thebaud explained that the Veteran currently manifested symptoms of anxiety disorder, chronic.  He stated that it is possible that the condition was triggered by the stress he suffered during basic training in the Army in 1945.  Over the years, the symptoms became chronic and disabling later on.  

Submitted in support of the Veteran's claim was a statement from Dr. Jonathan Mangold, dated in April 2015, wherein he noted that the Veteran served on active duty from February 1945 to May 1945, and he received disability pension from May 1945 to September 1947 with a disability rating of 30 percent for psychoneurosis, anxiety state with considerable social and industrial incapacity.  Dr. Mangold also noted that the Veteran's benefits were severed in 1947, based on a finding that his nervous condition preexisted service, based on a report that he had "fits" when he was eight or ten years old.  Dr. Mangold reported that the physician who attended the Veteran prior to enlistment and numerous lifelong friends have averred that he did not, in fact, have any preexisting condition.  The September 2011 VA examiner opined that the Veteran's anxiety disorder was not increased by military service, but has followed the natural progression of the disease.  Dr. Mangold stated that, based on his review of the record, it was his belief that the Veteran suffers from GAD and accompanying phobic disorder.  He further opined that GAD and phobic disorder developed in service and persists to the current time and has imposed very severe limitations of occupational and social functioning from 1945 to the current time.  Dr. Mangold indicated that this was not a case of aggravation beyond the normal course of the disease; rather, this is the case of a mental health condition arising while the Veteran was on active duty.  Therefore, he concluded that he did not believe that the Veteran's anxiety can be seen as a flare-up; if anything, Dr. Mangold observed that the anxiety disorder is at it was in 1945 when the Veteran was discharged.  

Received in April 2015 were lay statements from R. J., M. M., W. B., G. A., H. C., dated in 1948 and 1950, all of whom indicate that they have known the Veteran for a long time, and have never known him to have been bothered by fits, fainting spells or any type of nervous disorder before he entered military service.  

Also received in April 2015 was a statement from Dr. J. R. Greene, dated in December 1948, indicating that he examined the Veteran and found him to be suffering from anxiety neurosis, moderately severe.  Dr. Greene noted that the Veteran's disability was manifested by tremors, palpitations, insomnia, weakness on exertion and excessive sweating.  In a statement dated in December 1948, Dr. C. L. Combs noted that he found the Veteran to have marked tremors of both hands and tongue.  He also examined the Veteran in 1945 and found him to have been extremely nervous; however, he was unable to determine the cause of his nervousness.  

Also received in April 2015 were medical statements from Dr. J. R. Aker.  In a statement, dated in October 1947, Dr. Aker stated that he was the Veteran's family physician at the time of his induction into the army and he did not have a mental condition upon entrance into the army.  However, he noted that, at the time of the Veteran's discharge, he had the disability and it continues until today.  In another medical statement, dated in June 1950, Dr. Aker stated that while the medical board determined that the Veteran had his mental condition before entering military service, he knew that the Veteran did not have any nervous disability of any type nor did he hear his mother or any other family member mention any nervous afflictions of any type relating to him.  Dr. Aker further noted that the Veteran's induction physical examination made no mention of any nervous disability.  He was released from the army in May 1945 because of his disability.  

The Veteran was afforded a VA examination in January 2016, at which time he reported spending most of his time "watching the T.V." and "reading the paper."  The Veteran indicated that he has "very few" close friends currently.  He stated "it's always been difficult for me to make friends due to my incapacity."  The Veteran reported that he has been married for 65 years and has one daughter from this marriage.  The Veteran reported that he retired from Orange County Public School System in 1990 at the age of 65; he noted that he retired because of his nervous condition.  The Veteran stated that he would consume psychiatric medication for anxiety, nervousness, and "trembling voice and shaking hands" while he was working as a teacher and reported that he was employed as teacher for 10-12 years.  The Veteran indicated that, after his teaching position, he started employment in "purchasing" and remained in that department for about 30 years; at that time, he continued to consume psychiatric medication but to a lesser degree at that time.  The Veteran reported that he was able to work independently, without much interaction with others.   The Veteran stated that "he would not have to be exposed to so many other people" and they would "not see" his trembling and nervous condition.  Veteran reported that he reduced his use of psychiatric medication because of concern about the possible addictive qualities and the allergic reactions he has to several medications.  

The examiner noted that the Veteran's disability is manifested by anxiety and chronic sleep impairment.  The Veteran's appearance and grooming was appropriate.  The Veteran demonstrated restless motor activity and was cooperative during the exam.  Rapport was easily established. Veteran's speech and volume was at a normal rate and his attention/concentration were intact.  The Veteran maintained appropriate eye contact during the exam.  Affect was broad and mood was anxious.  The Veteran displayed tremors in his hands during the exam.  He demonstrated average to above average intellectual functioning.  The Veteran's thought processes were linear and he did not display any perceptional issues/psychotic features.   The examiner noted that anxiety symptoms included excessive worry/nervousness, restlessness, tremors in hands, some issues with focusing/concentration, becoming easily irritated, and issues with sleep.  The Veteran's ability to understand and follow instructions is considered not impaired.  His ability to retain instructions as well as sustain concentration to perform simple tasks is considered not impaired.  His ability to sustain concentration to task persistence and pace is considered mildly impaired.  His ability to respond appropriately to coworkers, supervisors, or the general public is considered not impaired.  His ability to respond appropriately to changes in work setting is considered mildly impaired.  The examiner concluded that, based on the records reviewed, including lay statements, the Veteran is not expected to return to the workforce.  Additionally, Veteran was able to maintain employment for 30 years, within the same company, and retired from this company/agency in 1990.  

The examiner stated that, based on the records reviewed, including lay statements, due to the Veteran's advanced job, the Veteran was not expected to return to the workforce.  Additionally, Veteran was able to maintain employment for 30 years, within the same company, and retired from this company/agency in 1990.  The pertinent diagnosis was generalized anxiety disorder.  The examiner stated that Current diagnosis is a more specific diagnosis of an anxiety disorder and is based on current reported mental health symptoms and a review of records.  Anxiety symptoms included excessive worry/nervousness, restlessness, tremors in hands, some issues with focusing/concentration, becoming easily irritated, and issues with sleep.  

In a medical statement dated in January 2016, Dr. Mangold stated that, based on his clinical interview with the Veteran and review of the record, it was his belief that the Veteran's service-connected anxiety disorder imposes very severe limitations of occupational and social functioning.  Dr. Mangold also stated that the Veteran's symptoms would interfere with routine activities and had caused an inability to function independently, appropriately and effectively since at least 1988 to the present.  Since at least 1988, he has had pervasive occupational and social impairments with deficiencies in his ability to work.  

Of record is a medical statement from Dr. Erik Levy, dated in January 2016, containing the opinion that the Veteran has been totally disabled, and has had occupational and social impairment with deficiencies in most areas, due to his intermittent inability to perform activities of daily living (due to severe tremors and shaking) along with continued and more severe obsessional rituals which interfere with daily functioning, difficulty adapting to stressful circumstances, panic attacks more than once a week, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships since at least 1990.  It was also his professional opinion that, based on the overall severity of the symptoms reported during the interview, the Veteran continued to meet the criteria for total occupational and social impairment at the time of the 2016 C&P evaluation.  The examiner further stated that, based on his review of the record and interview with the Veteran, he believed that the Veteran's severe symptoms would interfere with routine activities and have caused an inability to function independently, appropriately and effectively since at least the date of his retirement in 1990 to the present, he has had pervasive occupational and social impairments with deficiencies in his ability to work.  The examiner stated that the Veteran's symptoms continue to be significant and are causing impairment in his ability to work, his interpersonal relationships, and his mood.  Dr. Levy further stated that it was his opinion within a high degree of certainty that the Veteran's current anxiety disorder and associated obsessive compulsive disorder have been severe and have rendered him unable to secure or follow a substantially gainful occupation as a result of his service-connected anxiety disorder since he last worked in 1990.  

III.  Legal Analysis.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

As noted above, the Veteran is rated at 30 percent prior to April 22, 2015, and at 70 percent from April 22, 2015, for his service-connected generalized anxiety disorder.  The Veteran claims the 30 percent rating prior to April 22, 2015, does not accurately depict the severity of his condition during that time period.  

The RO has listed the Veteran's service-connected anxiety disorder as being rated under DC 9400 for all periods on appeal.  Twice during the time frame of this appeal, effective February 3, 1988, and then again effective November 7, 1996, VA has revised the criteria for diagnosing and evaluating mental disorders.  The Board will evaluate the Veteran's claim under all three sets of schedular criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version would accord him the highest rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as Karnas provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id.  

However, none of the above cases or General Counsel Opinions specifically prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable DCs at 38 C.F.R. §§ 4.130 and 4.132 to the period on or after the effective dates of the new regulations.  

The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change. See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2015) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).  

Initially, the Board notes that 38 C.F.R. § 4.132, DC 9400, as in effect prior to February 3, 1988, provided for a noncompensable rating if there were neurotic symptoms which may somewhat adversely affect relationships with others but that do not cause impairment of working ability.  See 38 C.F.R. § 4.132, DCs 9400 through 9406 (1965).  

A 30 percent rating was assigned for definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce considerable industrial impairment.  

A 50 percent rating was assigned when ability to establish or maintain effective or favorable relationships with people is substantially impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels were so reduced as to result in severe industrial impairment.  

A 70 percent rating was assigned when ability to establish and maintain effective or favorable relationships with people was seriously impaired.  The psychoneurotic symptoms were of such severity and persistence that there was pronounced impairment in the ability to obtain or retain employment.  

A 100 percent rating was assigned when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; when the individual had totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality, with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; and when the individual was demonstrably unable to obtain or retain employment.  

 Note (1) to the General Rating Formula for Psychoneurotic Disorders as in effect prior to November 7, 1996, provided that social impairment per se will not be used as the sole basis for any specific percentage evaluation, but was of value only in substantiating the degree of disability based on all of the findings.  38 C.F.R. § 4.132 (1995).  

Effective February 3, 1988, the schedular criteria to rate psychiatric disorders was revised.  See 38 C.F.R. § 4.132, DCs 9400 through 9411 (1988); 53 Fed. Reg. 1441 (Jan 19, 1988).  

A 30 percent rating was assigned when there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  

A 50 percent evaluation required that the Veteran's ability to establish or maintain effective or favorable relationships with people was considerably impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels were so reduced as to result in considerable industrial impairment.  

A 70 percent evaluation required that the Veteran's ability to establish and maintain effective or favorable relationships with people was severely impaired.  The psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.  

 A 100 percent evaluation required the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior; or demonstrably unable to obtain or retain employment.  38 C.F.R. Part 4, DC 9400 to 9411 (1988).  

The terms "considerable" and "severe" in 38 C.F.R. § 4.132 were quantitative in nature.  See Hood v. Brown, 4 Vet. App. 301, 303 (1993).  VA's Office of General Counsel  issued a precedent opinion concluding that "considerable" was to be construed as "rather large in extent or degree."  See VAOPGCPREC 9-93. The Board is bound by this interpretation of the term "considerable." See 38 U.S.C.A. § 7104(c).  

Under the current criteria, effective from November 7, 1996, the General Rating Formula for Mental Disorders provides, in pertinent part:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . .. .70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . .100

38 C.F.R. § 4.130, DC 9400.  

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.  

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126 (2015).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2015).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3 (2015).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

A.  Period from June 9, 1950 to June 30, 1990.

After a careful review of the record and for the reasons and bases expressed immediately below, the Board finds that the Veteran's demonstrated generalized anxiety disorder symptomatology warrants an evaluation of 50 percent, but no greater, under all potentially applicable interpretations of Diagnostic Codes prior to June 30, 1990.  See 38 C.F.R. § 4.7.  In reaching that decision, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  As discussed in more detail above, the symptoms prior to June 30, 1990 are substantially consistent.  

In this regard and as included in both of the old rating criteria, the Board concludes that substantial impairment commensurate with a 50 percent disability, but no higher, is shown by the evidence of record.  During this time, the Veteran clearly showed substantially impaired ability to establish or maintain effective or favorable relationships with people, and industrial impairment.  Following a VA examination in September 2011, the VA examiner stated that, based on a review of the clinical records, the Veteran's psychiatric disorder was manifested by anxiety and chronic sleep impairment.  The examiner also reported that the Veteran experiences excessive worry and rumination, as well as sleep impairment.  The pertinent diagnosis was anxiety disorder, NOS.  The Board notes that the examiner assigned a GAF score of 55.  As noted above, a score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co- workers)."  Id.  The Board again notes that the evidence shows the Veteran has social and occupational impairment.  Moreover, during the period in question, the Veteran required prescribed medication to treat his psychiatric disorder.  During a VA examination in September 2011, the Veteran reported taking Xanax intermittently over the years as prescribed by his private sector primary care provider the last use being seven or eight years ago.  In view of the foregoing, the Board concludes, with favorable resolution of doubt, that a 50 percent rating under Diagnostic Codes 9400 is warranted prior to June 9, 1950.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400.   

The Board finds that the evidence during the period in question does not establish entitlement an increased rating to 70 percent prior to June 30, 1990, under any applicable rating criteria.  The Board acknowledges the April 2015 statement from Dr. Mangold in which he opined that the GAD and phobic disorder have imposed very severe limitations of occupational and social functioning from 1945 to the current time.  However, in September 2011, the Veteran denied any psychiatric hospitalizations since his discharge from service.  It was noted that he remained married to his wife of 61 years.  They had one daughter and two grandchildren, with whom they are close.  In 1960, he went to work for the Orange County School Board as Director of Purchasing.  He retired from the School Board in 1990, after 30 years.  Thus, he was able to maintain social contacts and engage in regular employment throughout the period in question.   Given the foregoing observations,
There is no finding of serious or severe impairment in the ability to form favorable relationships, and no showing of considerable industrial impairment or pronounced inability to obtain or retain employment.  Thus, the Board finds that under the above-cited criteria, a rating in excess of 50 percent prior to June 30, 1990 is not in order.  

B.  Period from June 30, 1990 to the present.

In assessing the record evidence, the Board finds that for the period from June 1990, at least one of the three criteria of former Diagnostic Code 9400 for a 100 percent schedular evaluation is independently met in the Veteran's case.  See Richard v. Brown, 9 Vet. App. 226, 268 (1996); Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  Here, the medical evidence of record indicates that the symptomatology associated with the Veteran's generalized anxiety disorder has significantly impacted his ability to work.  Significantly, in a retrospective medical opinion offered by the Veteran's private physician, in April 2015, Dr. Mangold stated that, based on his review of the record, it was his belief that the Veteran suffers from GAD and accompanying phobic disorder.  He further opined that GAD and phobic disorder developed in service and persists to the current time and has imposed very severe limitations of occupational and social functioning from 1945 to the current time.  This was supported by a medical statement from Dr. Erik Levy, dated in January 2016, who stated that he believed that the Veteran's severe symptoms would interfere with routine activities and have caused an inability to function independently, appropriately and effectively since at least the date of his retirement in 1990 to the present, he has had pervasive occupational and social impairments with deficiencies in his ability to work.  The examiner stated that the Veteran's symptoms continue to be significant and are causing impairment in his ability to work, his interpersonal relationships, and his mood.  Dr. Levy further stated that it was his opinion within a high degree of certainty that the Veteran's current anxiety disorder and associated obsessive compulsive disorder have been severe and have rendered him unable to secure or follow a substantially gainful occupation as a result of his service-connected anxiety disorder since he last worked in 1990.  

While the totality of the evidence does not support the other two independent criteria for a 100 percent schedular rating under the former criteria, the record evidence reasonably supports a finding that the Veteran was demonstrably unable to obtain or retain employment as a result of his service-connected psychiatric condition.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board determines that the psychiatric symptomatology associated with the Veteran's service-connected generalized anxiety disorder warrants a 100 percent schedular rating, as of June 30, 1990, and is most favorably evaluated under the former criteria for Diagnostic Code 9400.  See 38 C.F.R. § 4.132 (in effect prior to November 7, 1996); Karnas v. Derwinski, supra. 

Accordingly, the Board concludes that the Veteran's service-connected generalized anxiety disorder has been no more than 50 percent from June 9, 1950 to June 30, 1990, and warrants a 100 percent schedular rating from June 30, 1990.  See Fenderson, supra.  

The record indicates that the Veteran stopped working in June 1990 as a result of increasing psychiatric symptoms.  He has not returned to gainful employment since then. Again, under the old rating criteria, a total rating is warranted based upon an inability to obtain or retain gainful employment.  Johnson , 7 Vet. App. at 97; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 4.132, DC 9400.  A total rating is granted beginning June 30, 1990.  Id.

C.  TDIU.

The Veteran is in receipt of a TDIU effective from April 22, 2015.  He contends that a TDIU is warranted as of the effective date of service connection, which is June 9, 1950.  

Entitlement to a TDIU is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

For the period on appeal (prior to June 30, 1990), the Veteran was service-connected for one disability only -generalized anxiety disorder, rated at 30 percent disabling.  The combined service-connected rating for compensation for the period on appeal was 30 percent.  Therefore, the Veteran did not meet the criteria for consideration of TDIU on a schedular basis.  

For those Veterans who fail to meet the percentage standards, TDIU nevertheless may be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases are referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b) (2015).  

For a Veteran to ultimately prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Consequently, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  

The Board finds that the weight of the lay and medical evidence of record demonstrates that a TDIU is not warranted for the initial period from June 9, 1950 to June 30, 1990.  The Veteran has not asserted that he was unemployable prior to June 30, 1990, which is when he ceased full time work due to anxiety symptoms.  The record indicates that the Veteran worked at the same job for over 30 years before he retired in 1990.  Significantly, in a medical statement dated in January 2016, Dr. Levy stated that the Veteran's current anxiety disorder and associated obsessive compulsive disorder have been severe and have rendered him unable to secure or follow a substantially gainful occupation as a result of his service-connected anxiety disorder since he last worked in 1990.  This statement as well as other medical and lay statements suggests that the Veteran was able to engage in substantial employment until 1990.  Accordingly, the Board finds that weight of the lay and medical evidence of record demonstrates that a TDIU is not warranted for the period prior to June 1990; therefore, reasonable doubt is not for application for this period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.16. 

Consequently, pursuant to the decision above, the Board is granting a 100 percent rating for the service-connected generalized anxiety disorder, which contemplates total occupational impairment, for the rating period from June 30, 1990, which, in turn, moots a TDIU for the initial rating period from June 30, 1990 because a TDIU is awarded only where the schedular rating is "less than total."  See 38 U.S.C.A. § 1114(s) (West 2015); 38 C.F.R.  §§ 4.16(a), 3.350(i) (2015); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  As there remains no case or controversy concerning whether the Veteran is entitled to a TDIU from June 30, 1990 to April 22, 2015, the appeal with respect to a TDIU is moot and must be dismissed for the period from June 30, 1990 to April 22, 2015.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 38 U.S.C.A. § 7104 (no remaining questions of law or fact to decide).  




ORDER

Entitlement to an initial rating of 50 percent, but no higher, for generalized anxiety disorder from June 9, 1950 to June 30, 1990, is granted, subject to controlling regulations governing the payment of monetary awards.

An initial total rating for service-connected generalized anxiety disorder is granted beginning June 30, 1990.  

A TDIU is denied from June 9, 1950 to June 30, 1990.

The appeal for a TDIU for the period from June 30, 1990 is dismissed.  



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


